Citation Nr: 1638607	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-24 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1958 to January 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to acoustic trauma sustained in active service. 

2.  The Veteran's right ear hearing loss is etiologically related to acoustic trauma sustained in active service.

CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As the benefits sought are granted in full, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claims, the defect is not prejudicial to the Veteran so no further discussion of VA's duties is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran asserts that he has right ear hearing loss and tinnitus as a result of exposure to loud noise during service, to include the firing of rifles.  See August 2013 Notice of Disagreement.  In that regard, VA audiological testing in March 2013 confirms a diagnosis of tinnitus and a right ear hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  Further, he has credibly and consistently reported working with rifles throughout his active service.  In addition, personnel records confirm that he had a rifle sharpshooter badge.  As such, the Board will concede his exposure to acoustic trauma while in active service.

Briefly, the Board acknowledges that on entrance examination the Veteran was noted as having otitis in childhood.  Importantly, no sequela was noted and there was no indication of preexistent hearing loss or tinnitus.  Rather, the examiner indicated that on examination he had clinically normal ears and 15/15 on the whisper test.  Therefore, the Board will proceed without addressing the Veteran's disabilities with regard to aggravation of a preexisting disability.  

That said, what remains for consideration is a nexus connecting the Veteran's in-service injury to his current disabilities.  Taking the negative evidence first, the Board finds the Veteran's March 2013 VA hearing loss and tinnitus examination is inadequate for adjudication purposes.  As to tinnitus, the examiner noted that no opinion could be rendered without resorting to mere speculation, because there was no clear nexus to military noise exposure.  Here, the Board will afford no probative weight to the examiner's statement as the conclusion provided was that no opinion could be given without resorting to mere speculation.

Additionally, with regard to hearing loss, the examiner indicated that an opinion could not be provided without resorting to mere speculation as puretone testing was not conducted on separation examination.  The Board finds that, in essence, the examiner is stating that a current hearing loss disability cannot be connected to service without evidence of in-service hearing loss.  As noted above, such a rationale is insufficient for adjudication purposes.  See Hensley, 5 Vet. App at 155; see also Ledford, 3 Vet. App. 87, 89 (1992).  Lastly, the examination report as a whole is negative for notation of the Veteran's specific accounts of experiencing in-service noise exposure and continuity of symptomology.  In light of the aforementioned, the Board awards this opinion no probative value.

Comparatively, of record are the Veteran's consistent reports that he first experienced hearing loss and tinnitus in-service and that these conditions have continued ever since.  The Veteran is competent to make such reports.  See Charles v. Principi, 16 Vet. App. 370 (2002); Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds him credible.  To that point, in May 2013 the Veteran's private physician Dr. D. M. submitted a letter confirming these report.  Dr. M. specified that the Veteran had indeed been seeking continous treatment for hearing loss, and ringing in his ears, since approximately 1962.  

In sum, the Veteran has a current diagnosis of tinnitus and right ear hearing loss. The Board has conceded in-service injury as a result of acoustic trauma.  He has competently and credibly reported that he first experienced both disabilities while in service and that they have continued since.  Moreover, his private physician has confirmed that he has received continuous treatment for his disabilities ever since service.  Finally, there is no probative clinical medical opinion to the contrary.  Accordingly, the Board finds that in resolving all doubt in favor of the Veteran entitlement to service connection for tinnitus and right ear hearing loss is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss is granted.



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


